Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no support in the instant spec for the beverage being selected from a group consisting of “a juice beverage, a sports beverage, a soft drink, and an alcoholic beverage”. The instant spec only discloses mixing the composition of claim 1 with a beverage but does not specify the exact type of beverage as now claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2,9,12-14,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broshi(US 6008172) in view of Qiao(CN 102743888). 
	Regarding claims 1,2,13,14,16, Broshi teaches an edible bubble solution comprising:
	Water(example 1);
	0.29-9.7% sodium lauryl sulfate(0.3 to 10g of sodium lauryl sulfate per 100g of water(col 2, line 61-63), total of 103.3g in example 1)

	Broshi teaches that other thickeners such as guar gum, methyl cellulose, and carboxy methyl cellulose are known in the art and can be used in the invention depending on factors such as taste and toxicity(col 3, line 6-13). Therefore, it would have been obvious to use another thickener such as guar gum, methyl cellulose, or carboxy methyl cellulose in place of hydroxyl propyl methyl cellulose depending on the taste desired or level of toxicity present in the solution.
	0.96% sweetener(1g sweetener including 0.5 aspartame and 0.5g dextrose out of total 103.3g in example 1)
	Flavoring agent(col 4, line 43-45)
	Broshi is silent on the presence of a pH adjusting agents. However, Qiao teaches a bubble liquid product comprising a surfactant, a thickener, a water treatment agent, a preservative, essence, pigment, 0.1% pH adjusting agent such as citric acid, and deionized water(abstract, paragraphs 5, 17). It would have been obvious to add 0.1% pH adjusting agent such as citric acid as taught in Qiao in the bubble solution of Broshi since the addition of citric acid produces a suitable bubble solution with appropriate pH.  
Broshi teaches that the composition is liquid in form and can be drank in large quantities without being toxic(abstract, example 1). 
Broshi does not teach mixing the composition with a beverage in beverage to composition ratio of between about 1:1 and about 2:1. However, It would have been obvious to dilute the bubble solution in water(i.e. a beverage), for example in a 
Regarding claim 9, Broshi teaches that the composition is a liquid under standard conditions(example 1). 
Regarding claim 12, Broshi teaches a suspending a film of the mixed bubble solution(obvious to further dilute and create mixed composition as stated above) over a bubble pipe or ring(solid support) and directing air over the film suspended on the solid support to create a bubble comprising the mixed composition(example 1). 

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broshi(US 6008172) in view of Qiao(CN 102743888) further in view of Konno(US 2012/0207689). 
Regarding claim 3, Broshi teaches 0.29-9.7% sodium lauryl sulfate as a surfactant in the bubble composition of claim 1(see claim 1 above). Broshi does not disclose wherein the at least one surfactant is selected from the cocamidopropyl betaine, lauramidopropyl betaine, disodium cocoamphodiacetate, and mixtures thereof. However, Konno discloses a foaming hair composition comprising a surfactant is selected from the group consisting of sodium lauryl sulfate (sodium lauryl sulfate; table 3), cocamidopropyl betaine (coconut oil fatty add amidopropyl betaine; table 3), cocamide DEA, and mixtures thereof (mixture of a first agent and a second agent forms a composition having sodium lauryl sulfate and coconut oil fatty acid amidopropyl betaine; paragraphs [36-37], [0090], [0093}; table 3). It would have been obvious to one of ordinary skill in the art to use a surfactant such as cocamidopropyl betaine in 
As per claim 4, Broshi and Qiao, in combination, disclose the composition of claim 1, and Broshi further discloses the at least one surfactant comprising sodium lauryl sulfate in an amount of 0.29-9.7% (example 1). Broshi does not disclose wherein the at least one surfactant consists of a first surfactant and a second surfactant, wherein the first surfactant is between about 0.5 wt. percent and about 2 wt. percent of the composition and the second surfactant is between about 0.5 wt percent and about 1.5 wt. percent of the composition, wherein the first surfactant is selected from the group consisting of sodium lauryl sulfate, sodium laureth sulfate, and mixtures thereof, and wherein the second surfactant is selected from the group consisting of cocamidopropyl betaine, lauramidopropyl betaine, disodium cocamphodiacetate  and mixtures thereof.  
However, Konno discloses wherein the at least one surfactant consists of a first surfactant and a second surfactant (a mixture of a first agent and a second agent forms a composition having an anionic surfactant and an amphoteric surfactant; paragraphs [Q036]-[0037], [0090], (0093;), wherein the first surfactant is between about 0.5 wt percent and about 2 wt percent of the composition (the anionic surfactant is present in an amount from 0.1 to 3.0 wt, percent; paragraph (0037]) and the second surfactant is between about 0.5 wt. percent and about 1.5 wt percent of the composition (an amphoteric surfactant in an amount from 0.1 to 10 wt. percent: amidopropyl betaine; paragraph [0092]; table 3), lauramidopropyl betaine, disodiurn cocoamphodiacetate and mixtures thereof. 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the composition, as previously disclosed by Broshi, in order to have provided wherein the at least one surfactant that consists of a first surfactant and a second surfactant, wherein the first surfactant is between about 0.5 wt, percent and about 2 wt. percent or the composition and the second surfactant is between about 0.5 wt. percent and about 1.5 wt percent of the composition wherein the first surfactant is selected from the group consisting of sodium lauryl sulfate, and wherein the second surfactant is selected from the group consisting of cocamidopropyl betaine, as previously disclosed by Konno for the benefit of achieving a composition that has suitable pH stability (Konno; paragraph [0338]) as well as the ability to form small bubbles (Konno; paragraph [0010]).

Claims 5, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broshi(US 6008172) in view of Qiao(CN 102743888) further in view of Gu(CN 103,690.394).

Regarding claims 17,19, Broshi teaches the use of sodium lauryl sulfate in combination with other surfactants(col 2, line 19-26) but does not disclose wherein the sodium lauryl sulfate is combined with at least one surfactant selected from the group consisting of caprylyl capryl glucoside, coco glucoside, decyl glucoside, lauryl glucoside, and mixtures thereof. However, Gu teaches a bubble solution that comprises at least one surfactant is selected from the group consisting of coco glucoside, decyl glucoside, lauryl glucoside (abstract). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to use a surfactant such as of coco glucoside, decyl glucoside, lauryl glucoside in combination of sodium lautyl sulfate since Gu discloses that these surfactants are non-toxic and non-irritating to the skin.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broshi(US 6008172) in view of Qiao(CN 102743888) further in view of Sabnis(US 2012/0244777). 
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broshi(US 6008172) in view of Qiao(CN 102743888) further in view of Chang(US 2014/0234488). 
Regarding claim 11, Broshi does not specifically teach that composition is in the form of a solid that is further mixed with a volume of beverage sufficient to substantially completely dissolve the composition. However, Chang teaches a beverage powder such as a carbonated “bubble beverage” that can be dissolved in liquid to form a beverage. The powder is formed by freeze drying and spray drying a beverage(abstract, paragraphs 21-23). It would have been obvious to dry the liquid bubble composition of Broshi to form a powder composition to be later reconstituted in water to form the final bubble beverage as taught in Chang in order to increase the shelf life of the product.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broshi(US 6008172) in view of Qiao(CN 102743888) further in view of Brown(US 2013/0316066).
Regarding claim 15, Broshi does not specifically teach that the flavoring is separately packaged from a solution comprising the beverage and the composition to enable a user to mix a desired quantity of flavoring into a solution. However, Brown teaches concentrated liquid flavorings that are packaged separate from a beverage so that the consumer can provide a desired amount of flavoring to the intended beverage(abstract). It would have been obvious to one of ordinary skill in the art to package the flavoring component of Broshi separately from the bubble solution beverage as taught in Brown so that the consumer can add the desired amount of flavoring to the bubble solution beverage. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broshi(US 6008172) in view of Qiao(CN 102743888) further in view of Halbritter(5246631)

Broshi does not specifically teach adding a beverage to the bubble composition in order to form an edible bubble solution. However, Halbritter teaches a method of 
 The liquid may be used full-strength or may be diluted with water to provide the desired consistency of bubbles depending upon the types of bubbles desired. The amount of water, if any, used to dilute the liquid is not particularly critical and can be varied as is well-known in the art to achieve desired bubble consistency.
It would have been obvious to dilute the bubble composition of Broshi with water(i.e. a beverage), for example in a water(beverage): composition ratio of between about 1:1 and about 2:1 in order to achieve the desired consistency of bubbles depending on the type of bubbles desired. As taught in Halbritter, the amount of water added is not critical and can be varied as is well-known in the art to achieve proper bubble consistency.
The act of diluting the bubble composition of Broshi with water would meet the claim requirement of inclusion of a beverage. As such, water is taken to be a “sports drink”. The applicant provides no definition for this term. Therefore, one of ordinary skill in the art would take the term “sports drink” at its broadest, my reasonable interpretation. Water is thus considered a sports drink because athletes and individuals playing sports commonly drink water. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broshi(US 6008172) in view of Qiao(CN 102743888), Halbritter(5246631), and Corliss(US 2011/0059218) as evidenced by FDA.gov(Additional Information about High-Intensity Sweeteners Permitted for Use in Food in the United States). 
Regarding claim 20, Broshi teaches an edible bubble solution comprising:

	0.29-9.7% sodium lauryl sulfate(0.3 to 10g of sodium lauryl sulfate per 100g of water(col 2, line 61-63), total of 103.3g in example 1)
	0.6wt% thickener (Example 1; 0.3 g xanthan gum and 0.3g hydroxy propyl methyl cellulose out of 103.3g total solution)
	Broshi teaches that other thickeners such as guar gum, methyl cellulose, and carboxy methyl cellulose are known in the art and can be used in the invention depending on factors such as taste and toxicity(col 3, line 6-13). Therefore, it would have been obvious to use another thickener such as guar gum, methyl cellulose, or carboxy methyl cellulose in place of hydroxyl propyl methyl cellulose depending on the taste desired or level of toxicity present in the solution.
	0.5% aspartame(0.5 aspartame out of total 103.3g in example 1)
	Flavoring agent(col 4, line 43-45)
	Broshi is silent on the presence of a pH adjusting agents. However, Qiao teaches a bubble liquid product comprising a surfactant, a thickener, a water treatment agent, a preservative, essence, pigment, 0.1% pH adjusting agent such as citric acid, and deionized water(abstract, paragraphs 5, 17). It would have been obvious to add 0.1% pH adjusting agent such as citric acid as taught in Qiao in the bubble solution of Broshi since the addition of citric acid produces a suitable bubble solution with appropriate pH.  
Broshi teaches aspartame as a sweetener and not advantame as claimed. However, Corliss teaches a sweetener comprising a high intensity sweetener and a taste modifying composition(paragraph 2). Corliss teaches that the high intensity sweetener can include artificial sweeteners such as aspartame, sucralose, saccharin, 
As evidenced by FDA.gov, aspartame is 200 times sweeter than sugar and advantame is 20,000 times sweetener than sugar, thus making advantame 100 times sweetener than aspartame. Therefore, it would have been obvious to use 100 times less advantame than aspartame in the bubble composition of Broshi. This would equate to an advantame concentration of 0.005wt%(0.5%/100), which falls within the claimed range of 0.002wt%-0.02wt%. 
Broshi does not specifically teach adding a beverage to the bubble composition in order to form an edible bubble solution. However, Halbritter teaches a method of making a bubble solution in which the bubble solution is further diluted with water. Halbritter teaches(col 2, line 54-62)
 The liquid may be used full-strength or may be diluted with water to provide the desired consistency of bubbles depending upon the types of bubbles desired. The amount of water, if any, used to dilute the liquid is not particularly critical and can be varied as is well-known in the art to achieve desired bubble consistency.
It would have been obvious to dilute the bubble composition of Broshi with water(i.e. a beverage), for example in a water(beverage): composition ratio of between about 1:1 and about 2:1 in order to achieve the desired consistency of bubbles depending on the type of bubbles desired. As taught in Halbritter, the amount of water 
The act of diluting the bubble composition of Broshi with water would meet the claim requirement of inclusion of a beverage. As taught in Halbritter, the amount of water added is not critical and can be varied as is well-known in the art to achieve bubble consistency.

Response to Amendment
The declaration under 37 CFR 1.132 filed 12/24/2020 is insufficient to overcome the rejection of claims 1-6,9,11-20 based upon the references as set forth in the last Office action because:  The declaration does not show any evidence of unexpected results. The declaration merely shows screenshots of YouTube videos where different people tried the claimed composition when mixed with a beverage to form a bubble solution. The declaration describes the consumer’s reaction and at most shows that these particular consumers liked the product. This does not demonstrate any evidence of unexpected results.
As shown in MPEP 716.02(b) I, the burden is on the applicant to establish that the results are unexpected and significant. It states
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
As such, the applicant has not met this burden.
Also, the applicant’s declaration only provides subjective opinions that do not provide a clear showing of unexpected results. While the applicant happened to find YouTube videos of individuals liking the product, the office could also probably find others that did not like the product. The popularity of a certain product does not show that the product was unexpected or non-obvious over the prior art. 

Response to Arguments
Applicant's arguments filed 12/27/2020 have been fully considered but they are not persuasive. 
The applicant argues that Broshi does not teach mixing the composition of claim 1 with a beverage in a beverage to composition ratio of between about 1:1 and about 2:1. 
However, the office maintains that it would have been obvious to dilute the bubble composition of Broshi in water(i.e. mix with a beverage) since the concept of 
The applicant further argues
More specifically, Broshi is entirely silent regarding the possibility of mixing or diluting its formulations at all, let alone for the purpose of modifying the “intensity of bubbles and taste desired by the consumer.” In fact, based on Broshi’s teaching that the “selection of the . . . concentrations of surfactant and bubble stabilizer is quite critical to the character, size and stability of the bubble generated as well as the temperature/time related stability of the liquid composition itself’ (Broshi, col. 1, 11. 35-39), a person of ordinary skill would have been strongly motivated not to mix or dilute the formulations of Broshi. Applicant therefore respectfully submits that the only motivation to dilute an edible bubble formulation is derived from Applicant’s own specification, and the Examiner has thus based her finding of obviousness on impermissible hindsight reasoning.
However, the cited section of Broshi is from the background and does not describe the actual disclosed bubble solution. The background merely discusses some of the challenges in the prior art, previous to Broshi. It does not say that one could should not dilute the bubble composition. 
As such, Halbritter renders obvious diluting the bubble composition of Broshi and describes this procedure as conventional in the art. Specifically, Halbritter teaches(col 2, line 54-62)
 The liquid may be used full-strength or may be diluted with water to provide the desired consistency of bubbles depending upon the types of bubbles desired. The amount of water, if any, used to dilute the liquid is not particularly critical and can be varied as is well-known in the art to achieve desired bubble consistency.

The applicant argues that prior art of the record teaches away from the present invention. Specifically, the applicant argues that one of ordinary skill in the art would not combine Broshi and Qiao because Broshi pertains to an edible bubble solution and Qiao teaches a number of surfactants that are toxic. However, Qiao was not relied upon to teach surfactants since Broshi already teaches appropriate non-toxic surfactants and other ingredients. Since Broshi is directed to an edible bubble composition, one of ordinary skill in the art would only add other non-toxic, edible ingredients to the bubble composition such as the edible citric acid pH adjuster taught in Qiao. 
The applicant argues that Broshi teaches against including surfactants such as sodium lauryl sulfate in significantly higher concentrations from 0.5 grams in 100 grams of water. However, while Broshi may prefer a surfactant concentration of 0.5 grams in 100 grams water, the reference also teaches a wider range of about 0.3 to 10 grams in 100grams of water(col 2, line 45-67), which overlaps the claimed range of between about 1wt% and about 10wt% and renders it obvious. 
The applicant is directed to MPEP 2123 which states that a references valid for all that it teaches, including non-preferred embodiments, and that preferred 
The applicant argues that the declaration provided by Dat Q. Tran demonstrates that the edible bubble compositions of the present invention can be combined with a number of different beverages, an advantage that is not present in the prior art. However, as stated above, the applicant’s declaration does not provide evidence of unexpected results, merely that a handful of people liked the edible bubble solution when combined with a beverage. This is a subjective opinion that does not show that applicant’s invention demonstrates any unexpected results. 
The applicant argues that Broshi teaches away from combining the bubble composition with alcohol beverage. However, claim 18 recites a number of different beverages and does not limit the beverage to alcohol. Broshi in view of Halbritter meet the claim by rendering obvious diluting of the bubble composition with water which would qualify as a “sports drink” as explained in the rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KATHERINE D LEBLANC/           Primary Examiner, Art Unit 1791